Title: From Thomas Jefferson to Bernard Peyton, 21 November 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 21. 24.
Mr Gilmer is arrived at N.Y. and detained there by sickness. he has engaged 5. Professors and informs me they would arrive within about 10. days after him, but does not say at what port. I expect it will be Richmd as such were his instrns, should that be the case I must pray you immedly on their arrival  to call upon them in my name, and aid them with your advice and good offices in every thing, & especially in forwarding on them and their baggage there being some doubt whether their books will be liable to duty I wrote to the Secy of the Treasury and recd a letter from the Comptroller  to whom it was referred saying that if I would inform him of the port they would arrive at he would give special orders for their exemption. the moment I know of their arrival at Richmond I will send the Comptroller’s letter to Majr Gibbon, in the hope that in the mean time he will  act on the assurance that he shall recieve the letter by the first mail after their arrival there shall be known to me.During Genl La Fayette’s stay,  at Monto, I was obliged to have so much company that we got all but thro’ our stock of red wine. I expect every day to hear of the arrival of my new annual supply. in the mean time I must buy from hand to mouth in the country, and for the present must pray you to send me a box of claret of about 2. doz. by the first waggon. I would refer for it’s quality to your own taste rather than to price, which is no test at all, & generally a mere impositionyour’s affectlyTh: J.